DETAILED ACTION
This communication is responsive to the Applicant’s Remarks and Amendments filed on 12/15/2020. 
Claims 1-8, 10-18 and 20-22 are pending. Claims 1-8, 10-18 and 20-22 have been examined and are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner has fully considered the Applicant’s arguments and amendments filed on 12/15/2020 and found them to be persuasive. The Examiner finds the claimed invention to be patentably distinct from the prior art of record. The cited references Freihold in view of Champy, fails to explicitly disclose the features of amended claim 1. Independent claim 11 contains features substantially the same as the limitations set forth in claim 1, therefore the limitations of the claims are not anticipated nor made obvious by the combination of Freihold in view of Champy. These limitations, taken in context of the entire claims, are allowable over the prior art of record. Claims 2-8, 10, 12-18 and 20-22 are allowable as being dependent on their respective independent claims, as these limitations, taken in context of the entire claims, are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Li/Examiner, Art Unit 2457 


/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457